     JACQUELYNE M. NGUYEN, Bar no. 249658
     KSENIYA Y~ STUPAK, Bar no. 309783
 2   LAW OFFICES OF JACQUELYNE M. NGUYEN
     2900 BRISTOL STREET, SUITE    208"
 3   COSTA MESA, CA 92 6
     Telephone: (949} 722 0055
 4   Fax: (949} 722-8416
                 e@jacquelynenguyenlaw.com
 5                 @jacquelynenguyenlaw.com
 6   Attorney for: P         intiff

 7

 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            No.2: 19 cv-8419
12                                          iff,
13                  vs.                                   CONSENT JUDGMENT

14   Alfredo Palacol,
15                                 Defendant
16

17        Pursuant to              above stipulation of                parties, Judgment

18   is hereby entered in                       of Pla      iff, UNITED STATES OF

19   AMERICA, aga          t Defendant,            fredo       acol, in the principal

20   amount of $20,997.81 plus                       st accrued to August 23, 2019 in

21   the sum   0   f $11, 95 9 .    i   wit h             st accruing thereafter at 3.63%

22   annually until entry of judgment, for a total amount of

23   $32,957.43.

24                                                 Kiry K. Gray, CLERK
                                                   U.S. District Court
25
                                                   Central District of        iforn
26

27          10/3/2019
     DATED: _______________                        By:
                                                         ---------------------------
                                                           Deputy
28




                                                   Page 5
